Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: 
In the description of example 1 (prepub at [0137]), MFA-75X is described as a hexafunctional diisocyanate.  This is incorrect.  It is hexamethylene diisocyanate. The isocyanate groups are the reactive groups, not the methylene groups of the linkage.    
Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim should indicate that the strain, frequency and heating rate conditions of the measurement (prepub at [0142]) and that the phase angle is the angular value of tan delta { G”(loss modulus)/G’(storage modulus) } as discussed in the specification (prepub at 0143]). 
	Variation in the measurement conditions will have an effect on the measurement values.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Honel et al. 20140038084.
Honel et al. 20140038084 teaches the formation of a matrix formed by reacting polyol b2 4000 g/mol MW polypropyleneoxide polyol (Acclaim 4200) [0183] with a polyisocyanate based upon Acclaim 4200, combining this with writing monomer B3 and solvents and have a TAbs of 7380-7860 and 8770-9220 K (inventive examples 7-8 and comparative examples 3-5) respectively.  Comparative example 2 forms a matrix by reacting polyol b1 500 g/mol MW  [0212] with polyisocyanate a1 [0179], combining this with writing monomer B3, non reactive component D (fluorourethane) and solvents and has a TAbs of 6870. Comparative example 26 forms a matrix by reacting polyol b1 500 g/mol MW  [0212] with polyisocyanate a1 [0179], combining this with writing monomer B3, non reactive component D (fluorourethane, low refractive index compound) and solvents and has a TAbs of 2840.   Comparative example 4 is also prepared with photoinitiator C1 in table 3. Useful fluorinated urethane plasticizers are disclosed [0099-0100,0217]
g and Tr due to the low crosslinking density (examples 7-8 and comparative examples 3-5) or due to the presence of the plasticizer and low TAbs (comparative examples 2 and 26).  These inherently will be below 0 degrees C based upon this low crosslinking density as the linkages between the crosslinking points are ~1000 g.
Claims 1-4 and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Weiser et al. 20100087564.
Weiser et al. 20100087564 teaches holographic recording compositions formed by the reaction of an isocyanate, polyol (b12 to b5), monomer, photoinitiator, catalyst and solvent.  Table 4 expressly teaches composition where MC is the MW of polymer strands between crosslinking points [0040-0043]. The values of comparative examples media M4-M14 and M17 are all above 1800.  The addition of plasticizers and surfactants (wetting agents) is disclosed at [0117,0119]. 
The identified holographic will have a low Tg and Tr due to the low crosslinking density.  These inherently will be below 0 degrees C based upon this low crosslinking density as the linkages between the crosslinking points is more than the ~1800 of the inventive example using polyol [0131] reacted with hexamethylene diisocyanate of the instant application
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Weiser et al. 20100087564, in view of Honel et al. 20140038084 or Keys et al. 4950567.
Keys et al. 4950567 teaches photopolymeric holographic recording composition.  Plasticizers may be added to these to enhance the refractive index modulation.   Useful plasticizers include tributyl phosphate and tris(2-ethylhexyl)phosphate (6/53-7/5). Fluororad FC-430 is a fluorinated surfactant (18/10).
.
Claims 1-4 and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Miki et al. 20100067073.
Miki et al. 20100067073 in comparative example 6 teaches a 1000 MW  PPG, 100 MW polypropylene triol and hexamethylene diisocyanate combined with dioctyl tin dilaurate, tribromophenyl acrylate (monomer), terpinolene and bis(2,4,6-trimethylbenzoyl)phenyl phosphine oxide [0240-0242]. A hologram was recorded in this (table 3) and the Tg is -50 degrees C. 
	The Tg is well below 0 degrees C and the Tr is also inherently below ) degrees C. 
Claims 1-4 and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Kano et al. JP 09-106241.
Kano et al. JP 09-106241 (machine translation attached) teaches the formation of a polymers by the reaction of methacryloyl modified polydimethylsiloxane (FM-0711) and methyl methacrylate in a 50:50 ratio to form polymer 1, which has a MW of 19000 [0044]. 100 parts of this polymer was combined with 100 parts an ethylenically unsaturated compound having a refractive index of 1.52 (PO-A), 0.5 parts coumarin sensitizer, a 5 parts of a photoinitiator and solvent, coated upon a glass plate, provided with a protective layer and used to record a hologram with an argon ion laser [0045-0046]. Table 1 (page 14) shows polymer 5 
The identified holographic will have a low Tg and Tr due to the low crosslinking density.  These inherently will be below 0 degrees C based upon this low crosslinking density as the linkages between the crosslinking points is 5000 of the inventive example using FM-0711.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kano et al. JP 09-106241, in view of Keys et al. 4950567.
It would have been obvious to modify the identified compositions of Kano et al. JP 09-106241by adding plasticizers known in the photopolymer holographic arts such as the tributyl phosphate or tris(2-ethylhexyl)phosphate taught by Keys et al. 4950567 (13/12-51) or the .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/968084 (20210026239). Although the claims at issue are not identical, they are not patentably distinct from each other because the composition include (meth)acrylate based copolymers with 100,000-1,000,000 in claim 7, the silane crosslinker is 100-2000 (claim 6) which are reacted to form the matrix (claim 5).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/976206 (20210003919). Although the claims at issue are not identical, they are not patentably distinct from each other because the composition include (meth)acrylate based copolymers with 100,000-1,000,000 in claim 7, the silane crosslinker is 100-2000 (claim 6) which are reacted to form the matrix (claim 5).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/764421 (20200355996). the composition include (meth)acrylate based copolymers,  the silane crosslinker is 100-2000 (claim 7) which are reacted to form the matrix (claim 5).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/651906 (20200263038). Although the claims at issue are not identical, they are not patentably distinct from each other because the composition include (meth)acrylate based copolymers with 100,000-1,000,000 in claim 7, the silane crosslinker is 100-2000 (claim 6) which are reacted to form the matrix (claim 5).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/756072 (20200255623). Although the claims at issue are not identical, they are not patentably distinct from each other because the composition include (meth)acrylate based copolymers with 600,000-800,000 in claim 8, which are reacted with the isocyanate compound to form the matrix (claim 6).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/606431 (20200192218). Although the claims at issue are not identical, they are not patentably distinct from each other the composition include (meth)acrylate based copolymers with 300-2000 MW between silane linkages in claim 3, the silane crosslinker is 100-2000 (claim 5) which are reacted to form the matrix (claim 1).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/473992 (20190339612). Although the claims at issue are not identical, they are not patentably distinct from each other because the composition include a poly with a 300-10,000 g linkage between crosslinking points in claim 7, which is reacted with an isocyanate as in claim 6.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/343153 (20190317404). Although the claims at issue are not identical, they are not patentably distinct from each other because the silane crosslinker is 100-2000 (claim 4) which are reacted a (meth)acrylate copolymer to form the matrix (claim 1).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        February 18, 2021